DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “wherein the first type of circuit connections comprises: a plurality of intra-die connections forming a circuit layer of each die” of claim 14 and “wherein the plurality of granular circuit connections comprises: a plurality of intra-die connections forming a circuit layer of each die” claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 14 recites the limitation “wherein the first type of circuit connections comprises: a plurality of intra-die connections forming a circuit layer of each die”. However, the specification does not describe the above claimed subject matter. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 20 of U.S. Patent No.10923456. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 16, 20 of the U.S. Patent teach every features of claims 1 and 3 of the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 14 and claim 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 14 and claim 20, claim 14 recites the limitation “wherein the first type of circuit connections comprises: a plurality of intra-die connections forming a circuit layer of each die” and claim 20 recites “wherein the plurality of granular circuit connections comprises: a plurality of intra-die connections forming a circuit layer of each die.”  However, the specification does not provide any description of the above limitation. Specifically, Fig. 1 and paragraph [0067] only discloses inter-die connections 130 between a plurality of distinct die within a first region, inter-die connections 130 are preferably formed of a same conductive material used to form intra- dice connections between circuit elements of a single dice. Nowhere in the specification discloses fabricating circuit connections comprises: a plurality of intra-die connections and inter-die connections as claimed. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention of claim 14. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 14, claim 20 were not in possession of Applicant at the time of filing.
The purpose of the written description requirement in 35 U.S.C. §112(a) is to determine if “the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). See also MPEP § 2163.02.  In addition, the written description requirement of 35 U.S.C.§112(a) applies to all claims including original claims that are part of the disclosure as filed.  Ariad, 598 F.3d at 1349.  As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.”  Ariad, 598 F.3d at 1349; "[e]ven if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002); see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343–46 (Fed. Cir. 2005). See also MPEP §2163.03
The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).

	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim 9 recites the limitation "the semiconductor" in lines 1 and 3.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of this Action, the above limitation of claim 9 will be interpreted and examined as -- the semiconductor wafer--.

Regarding claim 12, claim 12 recites the limitation " the circuit connection" in. There is insufficient antecedent basis for this limitation in the claim. It is unclear the limitation refers to which circuit connection. 

Regarding claim 20, claim 20 recites the limitation "[t]method of Claim 1, wherein the plurality of granular circuit connections comprises" in line 1.  There is insufficient antecedent basis for the limitation “the plurality of granular circuit connections” in the claim.
For the purpose of this Action, the above limitation of claim 20 will be interpreted and examined as – The method of Claim 15, wherein the plurality of granular circuit connections comprises --.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (US Pub. 20200058646) in view of Yu et al. (US Pub. 20200006252), Takiar et al. (US Pub. 20080157355).
Regarding claims 1 and 3, Gomes et al. discloses in Fig. 5B, Fig. 8A-8C, Fig. 9A-9C, Fig. 10, paragraph [0057]-[0070]  a method comprising: 
fabricating a plurality of a first type of circuit connections for each of a plurality of distinct die [102-1] within a first region of a semiconductor wafer [paragraph [0061], [0064], [paragraph [0065]]; and 
fabricating, using a photomask, a plurality of a second type of circuit connections between a plurality of distinct pairs of components [102-1 and 102-2] of the semiconductor wafer [paragraph [0063], [0066]]];
wherein each second type of circuit connection comprises a first end supported by the first region and a coarse end supported by a second die [102-2] within a peripheral region of the semiconductor wafer.

    PNG
    media_image1.png
    565
    683
    media_image1.png
    Greyscale

Gomes et al. fails to disclose
wherein the second die within the peripheral region of the semiconductor wafer comprises a sacrificial die;
wherein the sacrificial die comprises inactive die regions of the semiconductor wafer.
Yu et al. discloses in Fig. 6, Fig. 12A-12B, Fig. 14, Fig. 15, paragraph [0017], [0022]-[0023], [0037]-[0041], [0047]
wherein the second die [36] within the peripheral region of the semiconductor wafer comprises a sacrificial die;
wherein the sacrificial die [36] comprises inactive die regions of the semiconductor wafer.
Takiar et al. discloses in Fig. 6, Fig. 22, Fig. 23, paragraph [0042]-[0044], [0054]
wherein the second die [102b] within the peripheral region of the semiconductor wafer comprises a sacrificial die;
wherein the sacrificial die [102b] comprises inactive die regions of the semiconductor wafer.

    PNG
    media_image2.png
    609
    555
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yu et al. and Takiar et al. into the method of Gomes et al. to include wherein the second die within the peripheral region of the semiconductor wafer comprises a sacrificial die; wherein the sacrificial die comprises inactive die regions of the semiconductor wafer. The ordinary artisan would have been motivated to modify Gomes et al. in the above manner for the purpose of providing suitable function of the second die within the peripheral region of the semiconductor wafer to provide outer bond pads which serve as redistribution points for the inner bond pads on working die [paragraph [0010], [0043]-[0044], [0054] of Takiar et al.] and/or to reduce the warpage [paragraph [0004] of Yu et al.].

Regarding claim 2, Gomes et al. discloses in Fig. 2 
wherein each distinct pair of components [102-1 and 102-2] includes at least one distinct die [102-1] of the plurality of distinct die and a conductive pad [pad of die 102-2].
Takiar et al. discloses in Fig. 20, Fig. 22, Fig. 23
wherein each distinct pair of components [102a and 102b] includes at least one distinct die [102a] of the plurality of distinct die and a conductive pad [120] (of the sacrificial die 102b).

Regarding claim 7, Takiar et al. discloses in Fig. 5, Fig. 6, Fig. 23, paragraph [0041]-[0044] 
determining a number of functioning die of the plurality of distinct die within the first region, wherein the fabrication of the plurality of the second type of circuit connections is based the number of functioning die satisfying a threshold.

Regarding claims 8 and 9, Gomes et al. discloses in paragraph [0072] and Takiar et al. discloses in paragraph [0055] after fabrication the plurality of the second type of circuit connections between the plurality of distinct pairs of components, reducing a size of the semiconductor wafer.
Gomes et al. fails to disclose severing a portion of each sacrificial die; wherein reducing size of the semiconductor wafer further comprises: severing a second portion of the semiconductor along a boundary of the first region, the boundary arranged along a row of the first type circuit connections.
Takiar et al. further discloses in paragraph [0055] that “groups of die which are singulated together may include other numbers of rows and/or columns.”
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to modify the teachings of Gomes et al. and Takiar et al. to include severing a portion of each sacrificial die; wherein reducing size of the semiconductor wafer further comprises: severing a second portion of the semiconductor along a boundary of the first region, the boundary arranged along a row of the first type circuit connections. The ordinary artisan would have been motivated to modify Gomes et al. and Takiar et al. in the above manner for the purpose of providing an IC die having desired shape with optimal dimension, minimal unused portion and satisfy the minimizing requirement.  
Regarding claims 10 and 11, Gomes et al. and Takiar et al. discloses the second type of circuit connection between the plurality of distinct pairs of components and comprising the first end supported by the first region and the coarse end supported by a sacrificial die within the peripheral region of the semiconductor wafer as claimed. Thus, the second type of circuit connection disclosed by Gomes et al. and Takiar et al. is fan-out circuit connections and is capable of performance the intended function of fan-out circuit connections that are configured to establish communicative connectivity to an off-die circuit as claimed. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” MPEP 2112.01 (I).
Regarding claim 13, Gomes et al. discloses in Fig. 5B
wherein the second type of circuit connections are larger than the first type of circuit connections.

    PNG
    media_image3.png
    565
    683
    media_image3.png
    Greyscale

Regarding claim 14, Gomes et al. discloses in Fig. 2 and Fig. 5B, wherein the first type of circuit connections comprises: a plurality of intra-die connections forming a circuit layer of each die [102-1][Fig. 2]; and a plurality of inter-die connections that communicatively connect the circuit layer of each die [102-1] to adjacent die [102-1] of the plurality of distinct die within the first region [Fig. 5B].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (US Pub. 20200058646) in view of Yu et al. (US Pub. 20200006252) and Takiar et al. (US Pub. 20080157355) as applied to claim 1 above and further in view of Sturtevant et al. (US Pub. 20040224236).
Regarding claim 4, Gomes et al. fails to disclose
wherein the fabrication using the photomask comprises: performing a single-shot exposure of the photomask to simultaneously create the plurality of the second type of circuit connections between each of the plurality of distinct pairs of components.
Sturtevant et al. discloses in paragraph [0008], [0021] and [0026] 
simultaneously fabricating a plurality of circuit connections for the plurality of distinct die of the semiconductor wafer by performing a single-shot exposure of a photomask.
Sturtevant et al. discloses in paragraph [0025] “if the mask cost is relatively low, but the cost of having to make multiple exposures to cover the surface of a substrate with the images in the block of images 14 is relatively high, then preferably the blocks 14 are formed in the mask 16 at least a bit larger, so that fewer exposure steps are required when using one of the blocks 14.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sturtevant et al. into the method of Gomes et al. to include wherein the fabrication using the photomask comprises: performing a single-shot exposure of the photomask to simultaneously create the plurality of the second type of circuit connections between each of the plurality of distinct pairs of components.  The ordinary artisan would have been motivated to modify Gomes et al. in the above manner for the purpose of realizing the benefits of both efficiency and economy and improve throughput [paragraph [0008], [0021] of Sturtevant et al.]. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (US Pub. 20200058646) in view of Yu et al. (US Pub. 20200006252) and Takiar et al. (US Pub. 20080157355) as applied to claim 1 above and further in view of Toguchi (US Pat. 5859690).
Regarding claim 5, Gomes et al. discloses in Fig. 5B wherein: 
the plurality of distinct die [102-1] of the semiconductor wafer includes a first set of die along a first peripheral boundary of the first region and a second set of die along a second peripheral boundary of the first region.
Gomes et al. further discloses in Fig. 5B a first plurality of the second type of circuit connections along the first peripheral boundary of the first region and a second plurality of the second type of circuit connections along the second peripheral boundary of the first region
Gomes et al. fails to disclose 
the photomask comprises: a first circuit connection pattern for a first plurality of the second type of circuit connections along a first peripheral border of the photomask; and a second circuit connection pattern for a second plurality of the second type of circuit connections along a second peripheral border of the photomask;
wherein fabricating using the photomask further comprises: 
concurrently arranging the photomask over the first set of die and the second set of die of the semiconductor wafer; and 
exposing the semiconductor wafer through the photomask to simultaneously transfer the first and second circuit connection patterns, respectively, to the first and second sets of die.
Toguchi discloses in Fig. 4A-Fig. 4B, Fig. 6A-Fig. 6B, Fig. 10A-10B, Fig. 11A-Fig. 11B 
wherein: the photomask includes circuit patterns along a first and a second peripheral boundary of the second photomask corresponds to circuit patterns along a peripheral region of a semiconductor substrate/wafer;
wherein fabricating using the photomask includes: 
concurrently arranging the photomask over the first and second peripheral regions of the semiconductor wafer, 
exposing the semiconductor wafer through the photomask to simultaneously transfer circuit connection patterns to respective component(s) along the first and second peripheral regions of the semiconductor wafer.  
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Toguchi into the method of Gomes et al. to include the photomask comprises: a first circuit connection pattern for a first plurality of the second type of circuit connections along a first peripheral border of the photomask; and a second circuit connection pattern for a second plurality of the second type of circuit connections along a second peripheral border of the photomask; wherein fabricating using the photomask further comprises: concurrently arranging the photomask over the first set of die and the second set of die of the semiconductor wafer; and exposing the semiconductor wafer through the photomask to simultaneously transfer the first and second circuit connection patterns, respectively, to the first and second sets of die. The ordinary artisan would have been motivated to modify Gomes et al. in the above manner for the purpose of providing a method of dividing a circuit pattern to reduce the number of exposure and to increase throughput [column 3, lines 65-67, column 4, lines 1-5 of Toguchi]

Claims 15-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (US Pub. 20200058646) in view of Sturtevant et al. (US Pub. 20040224236).
Regarding claims 15 and 16, Gomes et al. discloses in Fig. 5B, Fig. 8A-8C, Fig. 9A-9C, Fig. 10, paragraph [0057]-[0070] a method comprising: 
fabricating a plurality of a plurality of granular circuit connections for a plurality of distinct die [102-1] of a semiconductor wafer; the plurality of distinct die comprising a first die [102-1]; [paragraph [0061], [0064], [paragraph [0065]]; and 
using a photomask, fabricating a plurality of coarse circuit connections between a plurality of distinct pairs of components [102-1 and 102-2] of the semiconductor wafer, the plurality of distinct pairs of components comprising the first die [102-1] and a conductive pad [pad of 102-2], wherein the coarse circuit connections are larger than the granular circuit connections [paragraph [0063], [0066]]].

    PNG
    media_image4.png
    565
    683
    media_image4.png
    Greyscale

Gomes et al. fails to disclose
simultaneously fabricating the plurality of granular circuit connections for the plurality of distinct die of the semiconductor wafer;
wherein the fabrication using the photomask comprises: performing a single-shot exposure of the photomask to simultaneously create the plurality of coarse circuit connections between each of the plurality of distinct pairs of components. 
Sturtevant et al. discloses in paragraph [0008], [0021] and [0026] 
simultaneously fabricating a plurality of circuit connections for the plurality of distinct die of the semiconductor wafer by performing a single-shot exposure of a photomask.
Sturtevant et al. discloses in paragraph [0025] “if the mask cost is relatively low, but the cost of having to make multiple exposures to cover the surface of a substrate with the images in the block of images 14 is relatively high, then preferably the blocks 14 are formed in the mask 16 at least a bit larger, so that fewer exposure steps are required when using one of the blocks 14.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sturtevant et al. into the method of Gomes et al. to include simultaneously fabricating the plurality of granular circuit connections for the plurality of distinct die of the semiconductor wafer; wherein the fabrication using the photomask comprises: performing a single-shot exposure of the photomask to simultaneously create the plurality of coarse circuit connections between each of the plurality of distinct pairs of components. The ordinary artisan would have been motivated to modify Gomes et al. in the above manner for the purpose of realizing the benefits of both efficiency and economy [paragraph [0008], [0021] of Sturtevant et al.]
Regarding claim 20, Gomes et al. discloses in Fig. 2 and Fig. 5B, wherein the plurality of granular circuit connections comprises: a plurality of intra-die connections forming a circuit layer of each die [102-1][Fig. 2]; and a plurality of inter-die connections that communicatively connect the circuit layer of each die [102-1] to adjacent die [102-1] of the plurality of distinct die within the first region [Fig. 5B].
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (US Pub. 20200058646) in view of Sturtevant et al. (US Pub. 20040224236) as applied to claim 15 above and further in view of Yu et al. (US Pub. 20200006252), Takiar et al. (US Pub. 20080157355).
Regarding claim 17, Gomes et al. discloses in Fig. 2, Fig. 5B, Fig. 8A-8C, Fig. 9A-9C, Fig. 10, paragraph [0057]-[0070]
wherein the photomask comprises a circuit connection design that enables a fabrication of coarse circuit connections that extend between a first region of the semiconductor wafer which includes a plurality of active die [102-1] and one or more second regions of the semiconductor wafer which comprise a plurality of another die regions [102-2] that define a supporting substrate to one end of each coarse circuit connection.
Gomes fails to disclose 
wherein the plurality of another die regions comprises a plurality of inactive die regions.
Yu et al. discloses in Fig. 6, Fig. 12A-12B, Fig. 14, Fig. 15, paragraph [0017], [0022]-[0023], [0037]-[0041], [0047]
wherein the plurality of another die regions [36] comprises a plurality of inactive die regions.
Takiar et al. discloses in Fig. 6, Fig. 22, Fig. 23, paragraph [0042]-[0044], [0054]
wherein the plurality of another die regions [102b] comprises a plurality of inactive die regions.
 It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Yu et al. and Takiar et al. into the method of Gomes et al. to include wherein the plurality of another die regions comprises a plurality of inactive die regions. The ordinary artisan would have been motivated to modify Gomes et al. in the above manner for the purpose of providing suitable function of the dies within the peripheral region of the semiconductor wafer to provide outer bond pads which serve as redistribution points for the inner bond pads on working die [paragraph [0010], [0043]-[0044], [0054] of Takiar et al.] and/or to reduce the warpage [paragraph [0004] of Yu et al.].
Regarding claim 18, Gomes et al. and Takiar et al. discloses the coarse circuit connections that extend between a first region of the semiconductor wafer which includes a plurality of active die and one or more second regions of the semiconductor wafer which comprise a plurality of inactive die regions as claimed. Thus, the coarse circuit connections disclosed by Gomes et al. and Takiar et al. is fan-out circuit connections. Thus, the combination of Gomes et al. and Takiar et al. results to “the plurality of inactive die regions support the fan-out circuit connections”. “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.” MPEP 2112.01 (I).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gomes et al. (US Pub. 20200058646) in view of Sturtevant et al. (US Pub. 20040224236) as applied to claim 15 above and further in view of Toguchi (US Pat. 5859690).
Regarding claim 5, Gomes et al. discloses in Fig. 5B wherein: 
the plurality of distinct die [102-1] of the semiconductor wafer includes a first set of die [102-1] along a first peripheral boundary of an active die region [region of dies 102-1] of the semiconductor wafer and a second set of die [102-1] along a second peripheral boundary of the active die region [region of dies 102-1] of the semiconductor wafer.
Gomes et al. further discloses in Fig. 5B a first plurality of the coarse circuit connections along the first peripheral boundary of the active die region [region of dies 102-1] and a second plurality of the second type of circuit connections along the second peripheral boundary of the active die region [region of dies 102-1].
Gomes et al. fails to disclose 
the photomask comprises: a first circuit connection pattern for a first plurality of the coarse circuit connections along a first peripheral border of the photomask; and a second circuit connection pattern for a second plurality of the coarse circuit connections along a second peripheral border of the photomask.
Toguchi discloses in Fig. 4A-Fig. 4B, Fig. 6A-Fig. 6B, Fig. 10A-10B, Fig. 11A-Fig. 11B 
wherein: the photomask includes circuit patterns along a first and a second peripheral boundary of the second photomask corresponds to circuit patterns along a peripheral region of a semiconductor substrate/wafer.
Sturtevant et al. further discloses that the second photomask includes patterns that are unique to a small number of device. 
Sturtevant et al. discloses in paragraph [0025] “if the mask cost is relatively low, but the cost of having to make multiple exposures to cover the surface of a substrate with the images in the block of images 14 is relatively high, then preferably the blocks 14 are formed in the mask 16 at least a bit larger, so that fewer exposure steps are required when using one of the blocks 14.”
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Sturtevant et al. and Toguchi into the method of Gomes et al. to include the photomask comprises: a first circuit connection pattern for a first plurality of the coarse circuit connections along a first peripheral border of the photomask; and a second circuit connection pattern for a second plurality of the coarse circuit connections along a second peripheral border of the photomask. The ordinary artisan would have been motivated to modify Gomes et al. in the above manner for the purpose of providing a method of fabricating ICs that would reduce mask and reduce cost, that is capable of utilizing a single set of masks for producing IC chips containing varying number of units and that imposes relatively little restraints on communications between units within a IC chip; providing a method of dividing a circuit pattern to reduce the number of exposure and to increase throughput [paragraph [0001] paragraph [0005], [0026] of Sturtevant et al., column 3, lines 65-67, column 4, lines 1-5 of Toguchi].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822